Per Curiam.

The refusal of the Trial Judge to take judicial notice of the police department rules and regulations and city ordinances pertaining to vehicular traffic and declination to instruct the jury with respect thereto, when requested, was error. The ground of refusal and declination to charge was that formal proof of rules and regulations and of the city ordinances was not made. No such proof was required (L. 1917, ch. 382; Administrative Code of City of New York, § 982-8.0, subd. [a]).
The judgment should be reversed and new trial ordered, with íh30 costs to appellant to abide the event.
Hofstadter, Eder and Schreiber, JJ., concur.
Judgment reversed, etc.